— Judgment unanimously affirmed, with costs. Memorandum: We affirm for the reasons stated at Special Term (Livingston, J.). (See Matter of Ballard Constr. v Ross, 63 AD2d 99; Matter of Expert Elec, v Goldin, 51 AD2d 763.) We reject respondents-appellants’ argument that chapter 336 of the Laws of 1978, amending section 220 of the Labor Law, should be applied retroactively. Any suggestion that the Legislature intended that the amend*814ment be so applied is negated by section 4 of chapter 336 which states that the amendment "shall take effect on the sixtieth day after it shall have become a law.” (See Matter of Deutsch v Catherwood, 31 NY2d 487; Matter of Ayman v Teachers’ Retirement Bd. of City of N. Y., 9 NY2d 119.) (Appeals from judgment of Monroe Supreme Court — article 78.) Present— Moule, J. P., Simons, Dillon, Hancock,. Jr., and Schnepp, JJ.